Citation Nr: 0620494	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk




INTRODUCTION

The veteran served on active duty from November 21, 1963 to 
December 24, 1963.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  Kyphosis was not noted at the time of entry into active 
service but the probative evidence clearly and unmistakably 
establishes that the veteran's kyphosis existed before 
examination, acceptance and enrollment.  

2.  The probative evidence clearly and unmistakably 
establishes shows that the preexisting kyphosis was not 
aggravated during active service.  

3.  The evidence of record does not show that a back 
disorder, including degenerative disc disease and osteopenia, 
had its onset in service or was related to any in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  Kyphosis preexisted active service and was not aggravated 
during active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2005).  

2.  The criteria for service connection for a back disorder, 
including degenerative disc disease and osteopenia, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b) (West 2002 & Supp. 2005)), what burden 
each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005)).  The 
Federal Circuit held, in effect, that the Board must specify 
what documents satisfy the duty to provide notice to a 
claimant, and that the Court of Appeals for Veterans Claims 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In January 2004, a proper VCAA notification letter was sent 
to the veteran, prior to the RO's initial adjudication of his 
claim.  The Board concludes that the notification received by 
the veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He was afforded a VA examination 
in March 2004.

Accordingly, VA has satisfied its duty to notify and assist 
the veteran.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no evaluation and no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2005).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.306(a), (b) (2005).  Aggravation of a 
pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.306(b) (2005).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

The veteran argues that he currently suffers from a back 
injury incurred during service.  He stated that on the first 
day of basic training he was a passenger in the bed of a 
truck going to Fort Ord, California.  When the truck arrived 
at Fort Ord, he was instructed to jump out of the truck, 
although he asked for a ladder.  He explained that 
jumping/falling from the truck injured his back, or at a 
minimum aggravated his back.  He worked in the family 
business digging up septic tanks when he was a child.  He 
told army officials at the time of his induction that his 
back sometimes hurt when he worked hard, "which [he] did a 
lot."  He never went to the doctor as a child and had not 
seen a physician since the early 1980s.  He did not have any 
medical records subsequent to service because he did not have 
money for treatment.  He stated that he did not believe in 
going to doctors and took no medication.  

The veteran's service medical records show that upon pre-
induction examination in  August 1963, clinical evaluation of 
the spine was normal.  On December 3, 1963, the veteran 
complained of backache.  The examiner noted marked dorsal 
kyphosis.  

An outpatient record dated on December 4, 1963 showed that 
the veteran complained of a backache and an inability to 
"keep up."  He denied any symptoms of weakness or 
paresthesia in the lower limbs.  He gave a history of the 
onset of kyphosis during childhood, progressively increasing.  
He reported no history of trauma.  Physical examination 
revealed moderately severe dorsal kyphosis and poor general 
musculature.  Neurologic examination was negative.  Chest 
expansion was slightly less than one inch.  There was chronic 
forward flexion with persistent muscle spasm.  There was 
flattening of the lumbar lordosis.  X-rays of the spine 
revealed severe juvenile kyphosis with limited chest 
expansion.  There were no intrinsic abnormalities within the 
bony structures and the intervertebral disc spaces all 
appeared normal.  The physician noted that the veteran was 
erroneously inducted and not fit for service.  The diagnosis 
was kyphosis, acquired, severe, with limited chest expansion, 
existed prior to service.  

Separation examination dated on December 10, 1963 also 
revealed a diagnosis of kyphosis, acquired, severe, with 
limited chest expansion.  

A Medical Board Proceeding dated on December 15, 1963, stated 
that the veteran's kyphosis existed prior to active duty and 
was not aggravated by active duty.  The date of origin was 
listed as 1942, a year after the veteran's birth.

A VA physician examined the veteran in March 2004 reviewed 
the veteran's claims folder.  The veteran complained of pain 
in the lumbar, not the thoracic area.  He denied any 
radicular symptoms or neurological deficits.  The physician 
reported that the veteran did not have a limp or antalgic 
gait nor was there any tenderness or palpable or visible 
spasms.  There was significant increased kyphosis of the 
thoracic spine and loss of normal lumbar lordosis.  
Neurological evaluation was normal.  X-rays of the lumbar 
spine showed no significant degenerative disc disease, but 
maybe mild degenerative disc disease at L5-S1 with sclerosis 
and spurring.  They also revealed degenerative facet disease 
involving joints about to L5.  An X-ray of the thoracic spine 
showed osteopenia and no significant degenerative disc 
disease.  The assessments were increased kyphosis of the 
thoracic spine, existed prior to enlistment, and degenerative 
disc disease of the thoracic and lumbar spine.  The examiner 
offered the following opinion:

I have ordered x-rays, and they will more 
likely than not show degenerative disc disease 
of his thoracic and lumbar spine which I 
believe are not related to his true condition 
as a congenital kyphosis of his thoracic spine 
which existed prior to enlistment and in my 
opinion was not aggravated, initiated by, or 
secondary to any military service.

The veteran's wife, G.O., stated in April 2004 that the 
veteran had back pain throughout their marriage, especially 
in the morning or when he would bend or lift anything.   

A preexisting back disorder was not noted at the time veteran 
was examined, accepted and enrolled for active service.  The 
August 1963 pre-induction examination does not contain a 
notation of a back disorder.  Evaluation of the spine was 
normal.  Consequently, the veteran is presumed to have been 
in sound condition at that time and the presumption of 
soundness applies in this case under 38 U.S.C.A. § 1111.  
Therefore, the initial question is whether the evidence 
clearly and unmistakably demonstrates that veteran's back 
disorder preexisted active service.  

The Board finds that the evidence clearly and unmistakably 
demonstrates that veteran's kyphosis preexisted his entry 
into the military service on November 21, 1963.  The evidence 
supporting such a finding includes the veteran's statement 
made just two weeks into basic training on December 4, 1963 
that his kyphosis had its onset during childhood.  His 
statement is competent, as kyphosis, a deformity of the spine 
characterized by extensive flexion, or hump-back, is an 
observable condition.  See Stedman's Medical Dictionary 925 
(26th ed. 1995).  He did not report any in-service injuries 
during service.  In fact, on December 4, 1963, he denied a 
history of trauma and stated only that he had an inability to 
keep up.  The veteran's statements made contemporaneous to 
service are found to be more probative that his statements 
made many years later in conjunction with his claim for 
benefits, and his recent statements that he suffered an 
injury to his back during service are not found to be 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

More importantly, in-service x-rays of the veteran's spine 
revealed "juvenile" kyphosis and the in-service examiners 
stated that the veteran's kyphosis existed prior to service.  
The Medical Board's estimate that the onset of kyphosis was 
in 1942, twenty-one years prior to the veteran's induction, 
supports the finding that the kyphosis began in early 
childhood.  The VA examiner in March 2004 also stated that 
the veteran's kyphosis of the thoracic spine existed prior to 
his enlistment.  This opinion was based on a review of all 
the evidence in this case, and is unrefuted.  

Therefore, the Board finds that a back disorder, diagnosed as 
kyphosis, was not noted at the time of entry into active 
service but the probative evidence clearly and unmistakably 
establishes that it existed before examination, acceptance 
and enrollment.  38 U.S.C.A. §§ 1111, 1137; see VAOGCPREC 3-
2003 (July 16, 2003).  

The next question is whether the evidence clearly and 
unmistakably demonstrates that veteran's kyphosis was not 
aggravated by such service.  

The evidence in the service medical records clearly and 
unmistakably demonstrates that veteran's kyphosis was not 
aggravated during active service.  The Medical Board 
summarized that the veteran's kyphosis, which was shown only 
two weeks after enlistment, was not aggravated by active 
duty.  This finding shows that the episode during active 
service was acute, i.e., a temporary flare-up of a 
preexisting condition, and fully resolved with treatment at 
that time.  This finding is highly probative as the physician 
actually observed, examined and treated veteran at the time 
of the in-service events.  This physician was in the best 
position to determine that veteran's in-service symptoms were 
an acute recurrence of his back disorder.  

Additionally, the VA examiner in March 2004 concluded that 
the veteran's kyphosis of his thoracic spine was not 
aggravated by military service.  Again, this examiner's 
opinion was based on a review of the veteran's records and 
the Board finds it carries great probative value.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This 
medical conclusion is highly probative as the VA examiner 
reviewed the history and in-service treatment contemporaneous 
with the in-service events.  This medical conclusion is also 
consistent with the conclusion of the physician(s) who 
actually treated veteran during active service at the time of 
these events, forming a medical consensus.  There are no 
medical opinions to the contrary.  The probative medical 
opinions clearly and unmistakably demonstrate that the 
veteran's preexisting kyphosis was not aggravated by service.  
It demonstrates that the conclusion that veteran's 
preexisting back disorder was not aggravated by active 
service is not debatable under the particular circumstances 
of this case.  

The veteran's time in service was also very short.  He had 
only completed two weeks of basic training before complaining 
of back pain and ceasing basic training to allow for several 
medical examinations.  Following service, the veteran made no 
complaints about his back until he filed his claim for 
compensation in January 2004, more than forty years after 
service.  The Board properly considers "evidence of a 
prolonged period without medical complaint" along with other 
factors in determining whether the veteran's back disorder 
was aggravated in service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The only remaining evidence that veteran's back disorder was 
aggravated by active service consists of statements by 
veteran.  Since the determinative issue in this case involves 
medical causation, competent medical nexus evidence is 
required.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While a layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  G.O.'s lay statement about her husband's current 
disability is not probative on the question of whether it was 
aggravated by service.  

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, 17 Vet. App. at 132, citing 
Vanerson v. West, 12 Vet. App. at 261.  

For all the above reasons, the Board finds that when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes shows that the preexisting kyphosis was not 
aggravated during active service.  Consequently, the 
presumption of soundness is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that veteran's kyphosis was not 
aggravated by active service.  VAOGCPREC 3-2003.  

The Board concludes that kyphosis preexisted active service 
and was not aggravated during active service.  38 U.S.C.A. 
§ 1111, 1131, 1132, 1137; 38 C.F.R. §§ 3.303, 3.304 (2005).  

Additionally, the Board notes that the service medical 
records classified the veteran's kyphosis as acquired in 
nature.  However, to the extent that the veteran's kyphosis 
of the thoracic spine was described as congenital by the VA 
examiner in March 2004, congenital or developmental defects 
as such are not disease or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

The veteran has also been diagnosed as having degenerative 
disc disease of the thoracic and lumbar spine and osteopenia.  
The service medical records are negative for any findings of 
degenerative disc disease or osteopenia.  To the contrary, 
the in-service x-ray dated in December 1963 showed no 
intrinsic abnormalities within the bony structures and that 
the intervertebral disc spaces all appeared normal.  There 
were no diagnoses of degenerative disc disease or osteopenia 
during service.  These disorders were first diagnosed in 
March 2004, more than 40 years after the veteran's separation 
from service.  There is no competent evidence of record 
showing that degenerative disc disease or osteopenia had its 
onset during active service or is related to any in-service 
disease or injury.  The VA examiner in March 2004 stated that 
the degenerative disc disease of the veteran's thoracic and 
lumbar spine was not related to his kyphosis and that 
kyphosis of the thoracic spine was not initiated by or 
secondary to military service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.

   
ORDER

Entitlement to service connection for a back disorder is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


